UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 28, 2014 VISION-SCIENCES, INC. (Exact name of registrant as specified in its charter) Delaware 000-20970 13-3430173 (State or other jurisdiction (Registration number) (IRS employer of incorporation) identification no.) identification no.) 40 Ramland Road South Orangeburg, NY (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (845) 365-0600 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On April 28, 2014, Vision-Sciences, Inc. (the “Company”) issued a press release regarding the Company’s financial results for its fourth quarter and full year fiscal 2014, ended March 31, 2014. A copy of the Company’s press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. EffectiveApril28, 2014, Warren Bielkeresigned as a member of the Company’s Board of Directors. Mr. Bielke’s decision to resign was not due to any disagreement with the Company or concerns relating to the Company’s operations, policies or practices. TheBoard of Directors thanked Mr. Bielke for his years of service to the Company. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. 99.1Press release dated April 28, 2014 announcing the financial results for the three and twelve months ended March 31, 2014. This information shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act whether made before or after the date of this Current Report, except as shall be expressly set forth by specific reference in such a filing. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, Vision-Sciences, Inc. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VISION-SCIENCES, INC. By: /s/ Keith J. C. Darragh Name: Keith J. C. Darragh Title: Vice President, Finance, Principal Financial Officer, and Principal Accounting Officer Date: April 28, 2014
